Citation Nr: 1631480	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for right knee degenerative joint disease, currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for left knee degenerative joint disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION


The Veteran, who is the appellant, had active service from February 1984 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

The Veteran appeared at May 2012 hearing before a local hearing officer and at a videoconference hearing at the RO before the undersigned Veterans Law Judge in October 2015.  Transcripts of the hearings are of record.  

In December 2015, the Board remanded this matter for further development.  The requested development has been completed and complies with the directives of the Board remand. 


FINDINGS OF FACT

1.  Prior to November 10, 2010, the Veteran was not shown to have limitation of motion to less than 0 degrees extension in either knee with flexion being limited to no less than 120 degrees in the right knee and 90 degrees in the left knee, with no demonstration of more than slight instability/subluxation.  

2.  For the time period from November 10, 2010 through April 25, 2011 the Veteran was shown to have flexion of the left knee to no less than 105 degrees and limitation of extension to no more than 15 degrees; with no reports of limitation of motion of the right knee to less than 60 degrees of flexion or less than 10 degrees of extension; no more than slight instability/subluxation was reported during this time period.  

3.  For the time period from April 26, 2011 through March 19, 2013, the Veteran was found to have full extension of the left and right knee, with flexion to no less than 130 degrees in the right knee and 110 degrees in the left knee; with no more than slight instability/subluxation being demonstrated.  

4.  For the time period from March 20, 2013 through January 14, 2014, the Veteran was noted to have flexion to no less than 90 degrees in the right knee, with consideration of pain; and to no less than 70 degrees in the left knee with consideration of pain; limitation of extension was to 20 degrees on the right and to 25 degrees on the left, with consideration of pain; no more than slight instability/subluxation was demonstrated during this time period.  

5.  For the time period from January 15, 2014, the Veteran was shown to have right and left knee flexion to no less than 80 degrees, with right knee extension to 0 degrees and impairment of left knee extension to no greater than 5 degrees; no more than mild instability/subluxation has been shown.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation, and no more, for right knee arthritis, based upon subluxation/lateral instability, have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation, and no more for left knee arthritis, based upon subluxation/lateral instability, have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria an evaluation in excess of 10 percent for right knee arthritis, based upon limitation of motion, were not met prior to March 20, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

4.  The criteria an evaluation in excess of 10 percent for left knee arthritis, based upon limitation of motion, were not met prior to November 10, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

5.  The criteria for a 20 percent disability evaluation for left knee arthritis, and no more, based upon limitation of extension, were met from November 10, 2010 through April 25, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

6.  The criteria for an evaluation in excess of 10 percent for left knee arthritis, based upon limitation of motion, were not met from April 26, 2011, through March 19, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

7.  The criteria for a 30 percent disability evaluation, and no more, for right knee arthritis, based upon limitation of extension, were met from March 20, 2013 through January 14, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

6.  The criteria for a compensable disability evaluation for right knee arthritis, based upon limitation of flexion, from March 20, 2013 through January 14, 2014, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

7.  The criteria for a 30 percent disability evaluation for left knee arthritis, and no more, based upon limitation of extension were met from March 20, 2013 through January 14, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

8.  The criteria for a compensable disability evaluation for left knee arthritis, based upon limitation of flexion, from March 20, 2013 through January 14, 2014 were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

9.  The criteria for an evaluation in excess of 10 percent for right knee arthritis, based upon limitation of motion, have not been met as of January 15, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

10.  The criteria an evaluation in excess of 10 percent for left knee arthritis, based upon limitation of motion, have not been met as of January 15, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claims for higher evaluations for left and right knee disorders, a VCAA letter sent in September 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service VA, private, and Social Security have been obtained and associated with the record.  No other relevant records have been identified.

As to the claim for a higher evaluation for the service-connected right and left knee disabilities, the Veteran has been afforded VA examinations in November 2009, April 2011, March 2013, and March 2015.  The Board finds that the VA examination reports of record are adequate because they were performed by a medical professional, were based on a thorough examination of the record, documented and considered the Veteran's complaints and symptoms, and included results necessary to properly rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  

To the extent that the Veteran would argue that range of motion measurements associated with the testing of his painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that obtaining the range of an opposite, undamaged joint was not possible as each knee was evaluated and noted to be painful.  See Correia v. McDonald, 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board finds that the combination of the Veteran's private and VA treatment records, his VA examinations, and the private evaluations submitted by the Veteran are an adequate basis for the decisions in this case.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and by testimony at two hearings.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim

Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel  subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran maintains that the symptomatology associated with his service-connected left and right knee disorders warrants an evaluation higher than that which is currently assigned.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.

At the time of the examination, as to the right knee, the Veteran reported symptoms of giving way, pain, and stiffness.  There were no complaints of instability or deformity.  The Veteran did report having weakness; locking episodes daily or more often; constant effusion; and symptoms of inflammation including redness, swelling and tenderness.  There were no reports of incoordination, decreased speed of motion; or flare-ups of joint disease.  The Veteran reported being able to walk 1/4 mile and indicated that he constantly used a soft brace on the left side.  His gait was normal.  

Physical examination of the right knee revealed crepitus and effusion.  There was no grinding, clicks or snaps, instability or patellar or meniscus abnormality.  

As to the left knee, effusion, tenderness, pain at rest, and guarding of movement were present.  The Veteran was noted to have moderate effusion, tenderness to palpation, and guarding of movement attributable to spasm.  There was no grinding, instability, dislocation, or patellar abnormality.  Effusion and a meniscus abnormality were present.  McMurray's test was negative.  

Range of motion testing revealed left flexion and extension from 0 to 110 degrees and right flexion and extension from 0 to 140 degrees.  Pain was noted to cause limitation on the left.  The ranges of motion remained the same after three repetitions.  There was no ankylosis.  Pain in the left knee was noted to be present from 90-110 degrees.  

The Veteran was noted to be a painter with full-time employment.  He had missed two weeks in the 12 months due to bilateral knee pain.  The effects on his employment included decreased mobility, weakness/fatigue, and pain..  The knees were also noted to have a mild impact on his ability to perform chores.  

In a December 2009 letter, the Veteran reported that his knees had affected him to the point where he could not stand for long periods and that his knees stayed swollen at all times.  He also noted that within the last two months his knees had given out on him causing him to fall.  He stated that the pain was getting worse and impacted his employment and his ability to play sports.  He reported having 10/10 pain in his left knee, with 7-8/10 pain in his right knee.  He also indicated that the pain was impacting his sleep.  

Private treatment records associated with the record reveal that the Veteran underwent physical therapy for his knee problems in September 2009.  

In January 2010, the Veteran was seen with complaints of bilateral knee pain.  Range of motion was 0 to 120 degrees on the right and 0 to 90 degrees on the left.  Strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were all negative.  At the time of a February 2010 visit, the Veteran had no swelling, atrophy, deformity, or ecchymosis.  Range of motion was described as full.  Strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were all negative.

In March 2010, the Veteran had arthroscopic surgery performed on his left knee.  Arthroscopic partial medial and lateral meniscectomies were performed at that time.  Following the surgery, the Veteran was limited to desk only duties.  

At the time of a June 2010 follow-up visit, the Veteran reported having severe left side pain.  He rated it 8/10.  Additional symptoms reported included stiffness, weakness, and swelling.  Range of motion testing was full.  There was no swelling, ecchymosis, deformity, or atrophy.  Muscle strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were all negative.  In July 2010, the Veteran reported no significant changes.  Range of motion testing was full.  There was no swelling, ecchymosis, deformity, or atrophy.  Muscle strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were again all negative.  In October 2010, the Veteran reported having severe left knee pain which he rated as 10/10.  Anti-inflammatories were not providing any relief, with rest providing the only relief.  Range of motion testing was full.  There was no swelling, ecchymosis, deformity, or atrophy.  Muscle strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were all negative.  In July 2010, the Veteran reported no significant changes.  Range of motion testing was full.  There was no swelling, ecchymosis, deformity, or atrophy.  Muscle strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were again all negative.  The Veteran was given an injection for pain relief.  

At the time of a November 10, 2010, visit, the Veteran reported having 6/10 pain with relief being provided by a cortisone injection.  He was noted to have injured his finger as a result of a fall caused by instability of the left knee.  Range of motion for the left knee was from 15 to 105 degrees.  Muscle strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were again all negative.  

The Veteran was given a series of five injections in his left knee for pain from December 2010 to January 2011.  At the time of his January 2011 visit, the Veteran reported having 7/10 pain which was worse with activity.  He was noted to have completed the Suparyx injections.  Range of motion was full in all tested areas.  Strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were again all negative.  At the time of a February 2011 visit, the Veteran reported left side pain of 8/10.  The symptoms were made worse with activity.  Palpation of the left knee revealed tenderness along the proximal tibia and adjoining line.  There was no effusion or crepitus.  Range of motion was from 0 to 130 degrees with 5/5 strength.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were again all negative.

In a January 2011 letter, the Veteran's private physician, indicated that the Veteran had range of motion in the left knee which had decreased from 0 to 130 degrees to 10-105 degrees.  

In a February 2011 letter, the Veteran reported that he was still limited to desk duty and had been told that he would probably not be able to work on painting planes again.  

The Veteran was afforded an additional VA examination on April 26, 2011.  The Veteran reported wearing a bilateral knee brace.  He indicated that he was told no running, climbing, standing over 20 minutes, or squatting.  He was noted to have undergone steroid injections in the knees.  

Symptoms reported for the left knee at the time of the examination included deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The Veteran reported having daily locking episodes and swelling and tenderness of the knee.  There were no episodes of dislocation or subluxation.  

Symptoms for the right knee included deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The Veteran reported having locking episodes several times per week and daily or more episodes of dislocation or subluxation.  The Veteran also noted having swelling but no effusion.  

The Veteran indicated that he was able to stand for 15-30 minutes but was unable to walk more than a few yards.  He had been provided with 2 canes, 2 crutches, and a walker.  He wore the bilateral braces on a daily basis and did not use the two canes.  His gait was antalgic.  

Physical examination of the right and left knee revealed no crepitation, grinding, instability, patellar abnormality, or meniscus abnormality.  The left knee was noted to have swelling and warmth posterior.  

Range of motion was noted to be 0 to 110 on the left and 0 to 130 on the right.  There was objective pain with motion but no additional limitation of motion after repetition.  There was no ankylosis.  

As to impact on employment, the Veteran was noted to have lost eight weeks' worth of work in the past 12 months resulting from the left knee arthroscopic knee surgery.  

At his June 2011 hearing, the Veteran reported that he had been placed on permanent limited duty at work with limited standing, no steps, no bending, no crawling, and no kneeling.  He stated that he could not perform his job and had been placed at a desk.  He reported having 7.5/10 pain on a daily basis.  He also noted having instability, constant pain, and swelling of the knees.  

At the time of March 20, 2013 VA examination, the Veteran was noted to have range of motion in the right knee from 15 to 110 degrees with pain on extension at 20 degrees and on flexion at 90 degrees.  As to the left knee, the Veteran had flexion to 90 degrees with pain at 70 degrees and extension limited to 20 degrees with pain at 25 degrees.  Repetitive motion testing revealed flexion to 120 degrees and extension limited to 15 degrees on the right and flexion to 90 degrees with extension to 20 degrees on the left.  The Veteran had pain with movement.  Lachman, posterior drawer, and varus/valgus testing were all normal.  There was no patellar subluxation/dislocation.  The examiner indicated that the Veteran regularly used a brace.  The examiner rendered diagnoses of degenerative joint disease of the left and right knee.  

In a January 15, 2014 private treatment record, the Veteran was noted to be reporting 8/10 pain on his right side and 5/10 pain on his left side.  The Veteran indicated that bending his knee or standing for a long period caused pain.  The Veteran was noted to have been on light duty for several years.  Physical examination revealed right knee range of motion from 0 to 95 degrees and left knee motion from 5-90 degrees.  Muscle strength was 5/5.  McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar apprehension tests were all negative.

In a July 2014 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report, it was noted that the Veteran had chronic knee pain due to moderate to severe osteoarthritis.  His posture was noted to be affected by leaning to his right side.  He had difficulty walking on his left knee and leg along with decreased strength and mobility.  It was noted that the Veteran was capable of leaving the house but it was difficult due to his worsening knee pain.  

The Veteran was afforded an additional VA examination on March 25, 2015.  At that time, the Veteran was diagnosed as having bilateral knee degenerative joint disease.  The Veteran reported having 10/10 constant pain in the left knee and 8/10 constant pain in the right knee.  There was limitation of mobility of both knees, worse on the left.  The Veteran reported that he had been placed on medical disability in February 2015 at Warner Robins Air Force Base due to his bilateral knee condition limiting his mobility.  Walking was limited to 40 to 50 yards, with difficulty going up and down stairs, requiring a brace for his left knee and a sleeve on his right.  The Veteran did not report any flare-ups.  He indicated that he had constant pain.  Range of motion for the right knee was from 0 to 90 degrees.  This limited bending and squatting.  The pain was noted to be objectively 8/10.  There was pain with weight bearing and crepitus was also present.  Range of motion for the left knee was from 0 to 80 degrees, which limited bending and squatting.  There was pain with flexion and extension and the pain was objectively reported as 10/10.  There was pain with weightbearing and crepitus was also present.  The Veteran was not able to perform repetitive testing due to pain.  The pain, weakness, fatigability or incoordination limited functional ability with repeated use over time.  On both the right and left side, the Veteran was noted to have less movement than normal, weakened movement, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength was 4/5 on the left and right.  There was no ankylosis.  There was also no history of recurrent subluxation or lateral instability.  The examiner indicated that there was no joint instability in either knee.  The scar from the left knee surgery was 2 cm x .1 cm and was not painful or unstable.  The Veteran was noted to use a brace and sleeve on a constant basis.  The examiner indicated that the Veteran used a brace on the left knee and sleeve on the right.  The examiner also reported that the Veteran was placed on medical disability due to his knees in February 2015.  He noted that the Veteran had had decreased mobility and increased fatigue in both knees over the past two years, and had been placed on a medical disability in February 2015.  

At his October 2015 hearing, the Veteran testified that his knees would just give out.  He also reported that he would have to get out to stretch out his knees when riding in a car.  He indicated that the pain in his left knee was a 10+.  The Veteran stated that his knees had become very unstable.  He also indicated that he had been told that he needed total knee replacements.  He noted that his knee condition had markedly worsened over the past two years.  He reported that the pain was constant and excruciating.  He testified that he was not even able to walk several blocks.  The Veteran indicated that he was unable to go up steps or climb ladders.  Even sedentary work was a problem.  He noted that he had worked up until February 14, 2015.  

At the time of a September 2015 medical assessment for Social Security purposes, the Veteran was noted to have limitations of sitting for more than 60 minutes, standing for 30 minutes, walking a 1/2 block, and lifting/carrying 5 lbs. repetitively and 10 lbs. occasionally.  Examination of the right knee revealed it was diffusely swollen.  It was tender on the medial and lateral joints as well as over the patellar tendon.  He was unable to achieve full flexion.  Examination of the left knee also revealed decreased flexion.  There was tenderness over the medial and lateral joint lines.  McMurray, Patrick, and anterior drawer tests were all negative.  The Veteran was able to squat and rise with moderate difficulty.  He had no trouble getting up or down from the examination table.  He could walk on his heels and toes with ease.  He was able to bend with difficulty.  Range of motion was from 0 to 70 degrees on the left and 0 to 80 degrees on the right.  

Left and Right Knee Ratings Prior to November 10, 2010

With regard to the right knee and left knee prior to November 10, 2010, the Veteran was found to have full extension at the time of each VA examination and office visit, with no additional limitation of motion being found after repetitive use.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the right knee, the Veteran was not shown to have flexion to less than 120 degrees at the time of any VA examination or outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation, and no more, is warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

As it relates to flexion of the left knee, the Veteran was not been shown to have flexion to less than 90 degrees at the time of any VA examination or outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation, and no more, is warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

The Board has considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  However, a higher rating is not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The VA examination report and records did find objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right or left knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40 , 4.45, the Board finds that the Veteran's functional loss from his right and left knee disabilities does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  The Veteran was able to perform repetitive-use testing with no additional limitation of range of motion of the knee.

With regard to instability/subluxation no more than a 10 percent evaluation is warranted during this time period.  The Veteran reported having instability in the knees throughout this time period.  However, stability testing at the time of the VA examination and in private treatment records demonstrated no instability/subluxation.  The private treatment records during this time period demonstrate that the Veteran had negative McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar apprehension tests.  Thus, no more than slight instability has been demonstrated during this time period.  

The Board notes that the Veteran has expressed his opinion that the symptomatology associated with the instability warrants a higher disability evaluation and observes that lay statements are competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a lay person, such as the Veteran, lacks the medical training and expertise to be able to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Board concludes that the objective evidence derived from the examinations by medical professionals to be more probative than the Veteran's assertions.

Left and Right Knee from November 10, 2010 through April 25, 2011

For the time period from November 10, 2010, the date of a private outpatient visit, until prior to the date of a April 26, 2011 VA examination, as it relates to flexion, the Veteran was shown to have flexion to no less than 105 degrees for the left knee, which while demonstrating limitation, is not compensable for VA rating purposes.  The Veteran was also shown to have extension limited to 15 degrees during a November 10, 2010, private visit, thus, a 20 percent disability evaluation for extension would be warranted during this time period; as such, a 20 percent disability evaluation would be warranted for extension during this time frame while a noncompensable evaluation would be warranted for flexion.  

As to the right knee, there was no demonstration that the Veteran met the criteria for a compensable evaluation based upon either flexion or extension during this time period.  

The assigned percent ratings for each knee based upon limitation of motion properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The treatment records did find objective evidence of pain with motion; however, there were no reports of additional loss of motion with repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension and the left knee to warrant no more than an noncompensable evaluation for flexion and no more than 20 percent for extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned percentage ratings. 

With regard to instability/subluxation, no more than a 10 percent evaluation is warranted during this time period.  The Veteran continued to report having instability in the knees throughout this time period.  However, stability testing as noted in the treatment records for this time period demonstrated no instability.  The private treatment records continued to demonstrate that the Veteran had negative McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests.  Thus, no more than slight instability has been demonstrated during this time period.  

Left and Right Knee Ratings from April 26, 2011 through March 19, 2013

With regard to the right knee and left knee during this time period, the time frame between the April 26, 2011 VA examination and prior to the March 20, 2013 VA examination, the Veteran was found to have full extension, with no additional limitation of motion being found after repetitive use.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the right knee, the Veteran was not been shown to have flexion to less than 130 degrees during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation, and no more, is warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

As it relates to flexion of the left knee, the Veteran was not been shown to have flexion to less than 110 degrees during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation, and no more, is warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

The Board has considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40 , 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The records did note objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40 , 4.45, the Board finds that the Veteran's functional loss from his right and left knee disabilities does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  The Veteran was able to perform repetitive-use testing with no additional limitation of range of motion and no functional loss and/or functional impairment of the knee.

With regard to instability/subluxation, no more than a 10 percent disability evaluation is warranted for each knee based upon the Veteran's continued reports of instability.  An evaluation in excess of 10 percent is not warranted however, as an April 2011 VA examination revealed no findings of instability, patellar abnormality, or meniscus abnormality, with no other objective finings of instability or subluxation reported during this time period.  

Here, the Board concludes that the objective evidence derived from the examinations by medical professionals to be more probative than the Veteran's assertions. 

Rating from March 20, 2013 through January 14, 2014

As it relates to right knee flexion during this time period, from the date of the March 20, 2013 VA examination, to prior to the January 15, 2014, private outpatient visit, the Veteran was noted to have flexion to 110 degrees with pain at 90 degrees, with flexion to 120 degrees after repetitive movement.  As it relates to the left knee, the Veteran was noted to have flexion to 90 degrees, with pain at 70 degrees, and flexion to 90 degrees after repetitive use.  While limitation of motion is shown, the findings, even when considering where pain is first reported demonstrate that no more than a noncompensable disability evaluation is warranted for flexion under DC 5260.  

As it relates to extension, the Veteran was noted to have extension limited to 15 degrees for his right knee ,with pain at 20 degrees, with extension to 15 degrees after repetitive use.  Resolving reasonable doubt in favor of the Veteran, the Board will find that the Veteran's extension for the right knee was limited to 20 degrees during this time period as this is where pain was first indicated.  Thus, a 30 percent disability evaluation for the right knee based upon limitation of extension is warranted during this time frame.  

A 30 percent disability evaluation for extension is also warranted for limitation of extension of the left knee as the Veteran's extension was noted to be limited to 20 degrees on initial testing and after repetitive motion, with pain being noted at 25 degrees.  

An evaluation in excess of 30 percent is not warranted for either knee based upon limitation of extension as the Veteran was not shown to have extension limited to 30 degrees or more during this time frame.  

As to instability/subluxation, the Board will find that a 10 percent disability is warranted based upon the Veteran's continued reports of instability; however, an evaluation in excess of 10 percent is not warranted as Lachman, posterior drawer, varus/valgus, testing were all normal and there was no patellar subluxation/dislocation at the time of the May 2013 VA examination.

Here, the Board concludes that the objective evidence derived from the examinations by medical professionals to be more probative than the Veteran's assertions.

January 15, 2014 to Present

For the above noted time period, covering from the date of the January 15, 2014 private outpatient visit, to the present, as it relates to the right knee, the Veteran was found to have full extension at the time of each VA examination and office visit, with no additional limitation of motion being found after repetitive use.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to the left knee, the Veteran was found to have extension to 0 degrees in numerous VA examination reports and private outpatient treatment records, with the exception of extension being limited to 5 degrees at the time of a January 2014 outpatient visit, which would still warrant a noncompensable disability evaluation.  

As it relates to flexion of the right knee, the Veteran has not been shown to have flexion to less than 80 degrees at the time of any VA examination or outpatient visit during the time period in question, with the 80 degree notation being made at the time of the September 2015 assessment for Social Security purposes.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation, and no more, is warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

As it relates to flexion of the left knee, the Veteran was not been shown to have flexion to less than 70 degrees at the time of any VA examination or outpatient visit during the time period in question, with the 70 degrees reading being reported at the time of the September 2015 Social Security Assessment examination.  Given the above readings, no more than a 10 percent disability evaluation is warranted for limitation of motion based upon the findings of arthritis and the ranges of motion reported for extension and flexion.

The Board has considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The VA examination report and treatment records did find objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right or left knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

With regard to instability/subluxation no more than a 10 percent evaluation is warranted during this time period.  The Veteran reported having instability in the knees throughout this time period.  However, stability testing at the time of the VA examination and in private treatment records demonstrated no instability/subluxation.  The private treatment records during this time period demonstrate that the Veteran had negative McMurray, Apley, Anterior drawer, Lachman Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests.  Thus, no more than slight instability has been demonstrated during this time period.  

Here, the Board concludes that the objective evidence derived from the examinations by medical professionals to be more probative than the Veteran's assertions.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.   

In this case, the Board finds that the schedular rating criterion contemplates the symptoms and impairment caused by the service-connected left and right knee disorders.  The symptoms associated with these disabilities include complaints of pain on motion, instability and limited motion of the knees.  The schedular rating criteria specifically provided for ratings based on limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, incoordination and use of a braces, crutches, and a cane for walking.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Also the criteria listed under DC 5257 contemplates subluxation/instability.  The necessity of the use of an assistive device, such as a brace, crutch or cane, falls under the auspices of painful limitation of motion, weakened movement, instability, and altered gait, as these devices are used to treat such symptoms.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. Accordingly, referral for extra-schedular consideration for the claim on appeal is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, as it relates to the claim for a total disability rating based on individual unemployability (TDIU), the Board notes that the Veteran has been assigned a TDIU since February 2015, which corresponds to the date when he was released from his employment.  


ORDER

A 10 percent evaluation, and no more, for right knee arthritis, based upon subluxation/lateral instability, throughout the appeal period, is granted.

A 10 percent evaluation, and no more, for left knee arthritis, based upon subluxation/lateral instability, throughout the appeal period, is granted.

An evaluation in excess of 10 percent for right knee arthritis, based upon limitation of motion prior to March 20, 2013, is denied.  

A 20 percent disability evaluation for left knee arthritis, and no more, based upon limitation of extension from November 10, 2010 through April 25, 2011, is granted. 

An evaluation in excess of 10 percent for left knee arthritis, based upon limitation of motion, from April 26, 2011, through March 19, 2013, is denied.  

A 30 percent disability evaluation for right knee arthritis, based upon limitation of extension, from March 20, 2013 through January 14, 2014, is granted. 

A compensable disability evaluation for right knee arthritis, based upon limitation of flexion, from March 20, 2013 through January 14, 2014, is denied.  

A 30 percent disability evaluation for left knee arthritis, based upon limitation of extension, from March 20, 2013 through January 14, 2014, is granted. 

A compensable disability evaluation for left knee arthritis, based upon limitation of flexion, from March 20, 2013 through January 14, 2014, is denied. 

An evaluation in excess of 10 percent for right knee arthritis, based upon limitation of motion, subsequent to January 15, 2014, is denied.  

An evaluation in excess of 10 percent for left knee arthritis, based upon limitation of motion, subsequent to January 15, 2014, is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


